Citation Nr: 1821233	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-31 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbosacral spine, status post double laminectomy.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1985 to May 1985 and the Army from June 1988 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


FINDING OF FACT

In January 2018, the Veteran, through his representative, submitted written correspondence in which he withdrew his appeal on all pending issues.  


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal have been met regarding the claim for entitlement to a rating in excess of 20 percent for DDD of the lumbosacral spine, status post double laminectomy. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the Veteran or by his or her authorized representative. Id. 

In the present case, the Veteran's representative indicated in a January 8, 2018 written correspondence that the Veteran requested to "remove all issues from the appeal process." The Board finds that this is a clear statement of the Veteran's desire to withdraw his increased-rating claim from appeal. Therefore, there remains no allegation of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal for entitlement to a rating in excess of 20 percent for DDD of the lumbosacral spine, status post double laminectomy, is dismissed.


ORDER

Entitlement to a non-initial rating in excess of 20 percent for DDD of the lumbosacral spine, status post double laminectomy, is dismissed.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


